Title: To George Washington from John Robinson, 18 July 1757
From: Robinson, John
To: Washington, George



Dear Sir
Wmsburgh July 18. 1757.

I recd your favour of the 10th Instant by Jenkins, and am not a little concerned, that you should harbour the least thought of my forgeting you, which if I know myself is impossible for me to do, but shall always with the greatest satisfaction remember the friendship which has and I flatter myself will always subsist between us.
I have procured a Copy of the Mutiny Act for you and delivered it to the Govr who will send it you by Jenkins, by which you will see better than I can inform you by Letter how you are to proceed, the Govr will also send you a Commission for the Trial of Offenders, I am very sorry to find such a dastardly spirit among our Drafts, and I think a speedy Example should be

made of some of them, that others may be detered from following their destructive Example.
As we could not tell what the Arrears for provisions amounted to the Govr thought the £4000 sent by Boyd would be sufficient till the Accts could be sent, and he would now upon your Letter have sent a further sum, but it was not thought proper to send so much by Jenkins, but he has given me a Warrant for £1500, payable to Mr Walker, who I expect to see this Week, when I shall pay it to him, and I suppose he will go immediately up with it, the Govr will direct how the Overplus of the £2000 shall be applied. I have sent by Jenkins £164.1.5. As to Mr Carlyle you may pay him deducting only the 25.1 as there is little doubt of the Committee allowing him the ¾ of his former Accts. As the Govr has the sole disposal of the Money that was last given for the Support of the Regiment, the Directions and Orders for cloathing must come from him and I am afraid you will have some difficulty to perswade him to let you receive any Benefit from it.
I am heartily concerned at the unhappy fate of poor Spotswood as I am afraid there is little hopes of his being alive, We have no news here worth writing, I am with the greatest truth Dr Sir Your Sincere & Affect. Freind

John Robinson

